 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
10   Bill Ward,                                      No. CV-16-00741-TUC-RCC
11                 Plaintiff,                        ORDER
12   v.
13   Life Care Centers of America,
14                 Defendant.
15
16          Pending before Defendant Life Care Center of America, Inc.’s unopposed Motion
17   for Award of Attorney’s Fees (Doc. 64) and Magistrate Judge Rateau’s January 4, 2019
18   Report and Recommendation (“R&R”) recommending that this Court grant in part and
19   deny in part the motion (Doc. 69). Neither party filed objections to the R&R.
20          The Court accepts and adopts Magistrate Judge Ferraro’s R & R as the findings of
21   fact and conclusions of law of this Court.
22   I.     Background
23          The factual and procedural background of this matter are thoroughly detailed in
24   the R&R. The Court fully incorporates by reference this section of the R&R.
25   II.    Discussion
26          The duties of the district court in connection with a R & R are set forth in Rule 72
27   of the Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). Thereunder the
28   district court may “accept, reject, or modify the recommended disposition; receive further
 1   evidence; or return the matter to the magistrate judge with instructions.” Fed. R. Civ. P.
 2   72(b)(3); 28 U.S.C. § 636(b)(1).
 3          Where the parties object to an R & R, “[a] judge of the [district] court shall make a
 4   de novo determination of those portions of the [R & R] to which objection is made.” 28
 5   U.S.C. § 636(b)(1); see Thomas v. Arn, 474 U.S. 140, 149-50 (1985). When no objection
 6   is filed, the district court need not review the R & R de novo. Wang v. Masaitis, 416 F.3d
 7   992, 1000 n. 13 (9th Cir.2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22
 8   (9th Cir. 2003) (en banc).     “[T]he magistrate judge’s decision…is entitled to great
 9   deference by the district court.” U.S. v. Abonce-Barrera, 257 F.3d 959, 969 (9th Cir.
10   2001). The Court will not disturb a magistrate judge’s recommendation unless his factual
11   findings are clearly erroneous or his legal conclusions are contrary to law. 28 U.S.C. §
12   636(b)(1)(A).
13          Here, the parties have not objected to the R & R, which relieves the Court of its
14   obligation to review either the factual findings or legal conclusions de novo. See United
15   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S.
16   140, 149 (1985) (“[Section 636(b)(1) ] does not ... require any review at all ... of any
17   issue that is not the subject of an objection.”); Fed.R.Civ.P. 72(b)(3) (“The district judge
18   must determine de novo any part of the magistrate judge's disposition that has been
19   properly objected to.”).
20          Having independently reviewed the motion, controlling caselaw and record in this
21   matter, this Court finds the R & R to be thorough and well-reasoned. The Court will
22   accept adopt the R&R in its entirety. Accordingly,
23   …
24   …
25   …
26          IT IS ORDERED:
27   1.     Magistrate Judge Rateau’s R&R (Doc. 69) is ACCEPTED and ADOPTED
28          as the findings of fact and conclusions of law by this Court;


                                                -2-
 1   2.    Defendant’s Motion for Award of Attorney’s Fees (Doc. 64) is GRANTED IN
 2   PART AND DENIED IN PART.               Defendant is awarded attorney’s fees in the
 3   amount of $3,452.85.
 4   3.    This case is to remain CLOSED.
 5                            Dated this 25th day of January, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
